     Case 1:19-cv-00354-DAD-HBK Document 43 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO SANCHEZ,                                     No. 1:19-cv-000354-HBK
12                       Plaintiff,                      ORDER   GRANTING       DEFENDANTS’
                                                         MOTION   TO     EXTEND   STAY  TO
13            v.                                         SEPTEMBER 1, 2021
14    ROY DEOCHOA, et. al.                               Doc. No. 42
15                       Defendants.
16

17          This matter comes before the Court upon initial review of the file that was reassigned to

18   the undersigned. See Doc. No. 40. Pending before the Court is Defendants’ Status Report filed
19   pursuant to the Court’s January 27, 2020 Order on February 22, 2021. Doc. No. 42. The Status
20
     Report incorporates a motion to extend the stay in this case until September 1, 2021. Id. at 2.
21
            As background, Defendants explain that on January 29, 2020 the previous magistrate
22
     stayed this civil case for 180 days due to a parallel state criminal case pending against Plaintiff.
23

24   Id. at 1. On October 26, 2020, the stay was extended until March 1, 2021, but Defendants were

25   required to file a status report concerning the state criminal action. Id. Defendants advise that

26   Plaintiff’s criminal action remains pending, and due to covid-19, his criminal trial is unlikely to
27
     occur until August 2021. Id. at 2. Defendants request the Court to extend the stay until
28
                                                        1
     Case 1:19-cv-00354-DAD-HBK Document 43 Filed 03/01/21 Page 2 of 2


 1   September 1, 2021. Id. The Court finds good cause to extend the stay until September 1, 2021.
 2            Accordingly, it is now ORDERED:
 3
              Defendant’s motion to extend the stay incorporated within their Status Report (Doc. No.
 4
     42) is GRANTED and the stay is extended to September 1, 2021. Before that date, Defendants
 5
     shall file an updated status report of Plaintiff’s parallel criminal proceeding.
 6

 7

 8   IT IS SO ORDERED.

 9

10   Dated:      February 27, 2021
                                                         HELENA M. BARCH-KUCHTA
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
